Proceeding to obtain custody of a child. Appeal from an order dismissing a writ of habeas corpus and directing that the child remain in the custody of his father, the respondent herein, with restricted visitation privileges to his mother, the appellant herein. Order reversed on the law and the facts, without costs, the writ sustained, and the custody of the child awarded to appellant, with the right of visitation to respondent on such days and at such times as the parties agree. If they are unable to agree, the order will provide for the respondent’s right of visitation. In our opinion the interests of this nine-year-old child, which must be the paramount consideration, will be best served by awarding the custody of the child to the mother. Lazansky, P. J., Johnston, Taylor and Close, JJ., concur; Carswell, J., dissents and votes to affirm the order. (Boyd v. Boyd, 252 N. Y. 422; Matter of Stuart, 280 id. 245; Matter of Bock [Breitung], Id. 349; Matter of Zimdahl, 190 App. Div. 54.) Settle order on notice.